Per Curiam.
The case was before this Court at its Spring Term, 1956, and is reported ante, 81, 92 S.E. 2d 448. Upon the certification of this Court’s opinion to the Superior Court of Wayne County, the defendant in apt time filed an affidavit and made a motion in the cause for a new trial upon the ground of newly discovered evidence. After hearing, the trial judge, in his discretion, denied the motion. “No appeal lies to this Court from the discretionary determination of - an application for a new trial for newly discovered evidence.” S. v. Williams, ante, 459. On the authority of that case and others therein cited, the appeal is
Dismissed.
Johnson, J., not sitting.